Citation Nr: 1441000	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-01 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE


Entitlement to service connection for the cause of the Veteran's death. 
 

REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to February 1969 to include combat service in the Republic of Vietnam.  He died in September 1985 at the age of 41.  The appellant is his widow. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to service connection for the cause of the Veteran's death.  In brief, she asserts that given the Veteran's service in Vietnam he must be presumed to have been exposed to Agent Orange and other herbicides.  She further argues that because the law presumes that ischemic heart disease, to include coronary artery disease, is related to such in-service exposure, that service connection for the cause of the Veteran's death is warranted in light of the fact that he died due to a cardiopulmonary arrest.

As noted, the Veteran served in combat in the Republic of Vietnam.  Hence, as a matter of law he is presumed to have been exposed to herbicides, and if the cause of the Veteran's death is related to ischemic heart disease then service connection should be granted.  Unfortunately, the evidentiary record is currently insufficient to answer whether the cause of his death was related to ischemic heart disease.  As such, further development is required.

In this regard, in May 1985, the Veteran was hospitalized for evaluation of pleural effusion and iron deficiency anemia.  His prior medical history was judged to be unremarkable.  Following an extensive series of tests and examinations the Veteran was found to have a cardiac mass which biopsy revealed to be a fibrous histocytoma (fibrous xanthoma, inflammatory psuedotumor).  A pathologist in June 1985 found that histogically the xanthoma was benign, however, the site and mode of growth was malignant.  

In August 1985 the Veteran was examined by a private physician for nonservice connected pension purposes.  Physical findings at that time included congestive heart failure with cardiomegaly and pleural effusion.  

The Veteran died in September 1985.  The cause of his death was cardiopulmonary arrest due to or as a consequence of severe pulmonary hypertension, due to or as a consequence of a benign fibrous histocytoma of the heart.  

While the RO in October 2011 referred this case for review by a health care professional that review was performed by a physician's assistant.  Given the rare nature of the particular disorder in question, (The June 1985 pathologist stated that they could "not find another report quite like" this one.), and the possibility that the disorder responsible for the cause of the Veteran's death may have been was related to Agent Orange exposure, to include due to ischemic heart disease to include congestive heart failure, the undersigned finds that the claims file should be referred to a board certified cardiologist for consideration.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be invited to submit any additional evidence which she believes should be considered before a decision is made in this case.  The appellant is advised that the best evidence would be medical opinion evidence showing that it is at least as likely as not that the cause of the Veteran's death was due to his military service, to particularly include his inservice exposure to Agent Orange and other herbicides.  

2.  Thereafter, the AOJ must refer this case to a board certified cardiologist for an opinion addressing whether it is at least as likely as not that the cause of the Veteran's death was related to service.  The reviewing cardiologist is to be provided access to the claims folder, the Veterans Benefits Management System (VBMS) and Virtual VA files.  The cardiologist must specify in the report that the claims file, VBMS and Virtual VA records have been reviewed.  The cardiologist must then identify all diagnosed cardiovascular disorders that were manifest at any time after the Veteran's separation from military service, to include addressing whether he suffered from ischemic heart disease, to include atherosclerotic cardiovascular disease and coronary artery disease, at the time of his death.  

For any diagnosed cardiovascular disorder to include ischemic heart disease the cardiologist must address whether it is at least as likely as not that the disorder was related to service, to include the Veteran's his presumed inservice exposure to Agent Orange and other herbicides.  

The reviewing cardiologist must provide a complete rationale for any and all conclusions reached.  If the cardiologist cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation stating why this is so.  In so doing, the cardiologist shall explain whether the inability to provide a definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

The cardiologist is advised that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the cardiologist's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



